 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                            DISTRICT OF NEVADA
10   GILES MANLEY,                     )
                                       )
11             Petitioner,             )
                                       )           3:11-CV-00354-HDM-WGC
12        v.                           )
                                       )
13   WARDEN HIGH DESERT STATE PRISON, )            ORDER
     et al.                            )
14                                     )
               Respondents.            )
15                                     )
     _________________________________ )
16
          Petitioner’s motion for leave to file a reply in excess of the
17
     local page limit (ECF No. 93) is GRANTED, and the reply filed on March
18
     11, 2019, is accepted as properly filed.
19
          IT IS SO ORDERED.
20
21        DATED: This 4th day of April, 2019.
22
                                    _________________________________
23                                  HOWARD D. MCKIBBEN
                                    UNITED STATES DISTRICT JUDGE
24
25
26
27
28
